Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification uses many abbreviated terms. Any first use of any abbreviated term should be preceded by the phrase that the term represents. For example, the term MCU may be interpreted as “Micro Controller Unit” or “Multi Channel Unit” or any other phrase. Similarly the term UC may be interpreted as “Universal Controller”, “Universal Communication”, or “Unified Communication” etc.
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  Independent claim 1 recites may abbreviated terms. Each abbreviated term should be preceded by the phrase that the term represents. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 recite the limitation "the audio data received by the MCU controller" (emphasis added) in line 13 of independent claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 are objected as they are rejected under 35 USC 112 as indicated above.
Following prior art of record are noted as closest to the claimed invention.
Jensen (US Patent Application Publication No. 2018/0046429) teaches USB enabled base station for a headset. Base station / desk telephone has multiple Universal Serial Bus (USB) ports for telephone, computer and any other apparatus audio devices. Additionally, it supports non-USB ports like Bluetooth, DECT, analog connections and radio connections. for phones and headphones. It also has audio controller with audio functions processing audio in Pulse Code Modulation (PCM) and analog audio formats.
Wang (US Patent Application Publication No. 2008/0032629) teaches Bluetooth internet phone includes wireless apparatus and computing module. Bluetooth wireless module in one embodiment is a wireless telephone and connects to computing module via Bluetooth protocol. Computing module is a notebook or a desktop computer and has intermedium module connecting its Bluetooth communication module and Voice over Internet Protocol (VoIP) module that facilitates multiple services like Skype, Google Talk, MSN program, Yahoo Messenger etc.
Winter (US Patent Application Publication No. 2010/0158288) teaches an apparatus with Personal Computer (PC) which is connecting via USB to peripheral device like USB Dongle which connects to wireless headphone(s) via Bluetooth. PC provides audio mixers and intelligent audio router.
Kiukkonen (US Patent Application Publication No. 2007/0165754) teaches GSM/WLAN/Bluetooth phone.
These and other prior art of record alone or in combination fail to teach the invention as claimed in detail when the claim is considered as a whole including “the MCU controller is configured to process received data; the MCU controller is further provided with a first mixer, and the first mixer is configured to mix the audio data received by the MCU controller; the MCU controller is connected to the touch display module, the audio processing module, the DECT module, the Bluetooth module, and the USB interface”.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653